UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 01-6628



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


LOMUS GRACE,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Williams, Senior
District Judge, sitting by designation. (CR-94-109-V, CA-97-240-3-
V)


Submitted:     August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lomus Grace, Appellant Pro Se. Robert Jack Higdon, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lomus Grace appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Grace, Nos. CR-94-109-V; CA-97-240-3-V

(W.D.N.C. filed May 28, 1999; entered June 1, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                2